Citation Nr: 1220667	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-11 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977 and March 1980 to August 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Decatur, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for a back disability.

In December 2010, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO.  A copy of the transcript is of record.  

In an April 2011 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.

During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in St. Petersburg, Florida which now has jurisdiction over the claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue of entitlement to service connection for a back disability.  In this case, the claims file includes an inadequate VA medical opinion regarding a link between the claimed disability to service.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), (d) (2011); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

Pursuant to the April 2011 Board remand instructions, the Veteran underwent an April 2011 VA orthopedic examination in order for all present disabilities of the back to be diagnosed and for the examiner to opine, in pertinet part, as to the etiology of each diagnosed disability.  Following the evaluation and review of the claims file, the VA examiner diagnosed the Veteran with degenerative disc disease/degenerative joint disease of the lumbar spine, and opined that the diagnosis is less likely as not caused by or a result of service.  The medical opinion was supported by the following rationale:  
	
	Service treatment record[s] document several visits for low back pain all 	were minor and short-lasting.  Multiple examinations [dated] 1977, 1978, 	and 1980 [are] all silent for back problems.  There is no medical 	documentation of any chronic back conditions until the July 2000 VA 	examination with complaint of low back pain since 1984 when x-ray [of the] 	lumbar spine was negative for degenerative joint disease of lumbar spine.  	There is no medical documentation of chronic back problems in VA records 	from 2008 to present.        

The Board finds the April 2011 VA medical opinion is inadequate to render a decision for the claim on appeal.  Records of the Social Security Administration include an April 2000 private treatment record with an assessment of pain and tenderness of low back pain/spur at L4-5.  An April 2000 Physical Capacities Evaluation Report noted low back pain newly reported and being further evaluated.  The examiner indicated 1996 as the earliest date the capacities and restrictions applied to the appellant.  The record also includes a November 2007 VA outpatient treatment record which noted a complaint of low back pain.  Moreover, the Veteran reported at the December 2010 Board hearing that he probably sought treatment for his back within the same year of being released from active duty, but noted in an April 2011 VCAA notice response that such records have been destroyed because they are over 10 years old.  

As a result, the Board finds the VA examiner's medical opinion is inadequate because, while the examiner supported the opinion by noting the absence of medical documentation from service until the July 2000 VA examination and from 2008 to the present, records dated in April 2000 and November 2007 show complaints of back pain but do not appear to have been considered.  An additional VA medical opinion is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App 120 (2007); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding medical opinion based upon an inaccurate factual premise has no probative value).  The RO should arrange for the Veteran's claims file to be reviewed by the VA physician who conducted the April 2011 VA examination and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum opinion.

Accordingly, the case is REMANDED for the following actions:
	
1.  Obtain and associate with the claims file any outstanding VA outpatient treatment records pertaining to the Veteran's claimed back disorder from April 2010, the date of the most recent treatment record, to the present.  If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

2.  Furnish the Veteran's entire claims file to the VA physician who conducted the April 2011 VA examination and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable).  The VA physician must review all pertinent evidence of record and prepare an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current back disability is in any way related to service.  The examiner should comment on the April 2000 private treatment records and the November 2007 VA outpatient treatment record which both include complaints of back pain and which were not addressed in the April 2011 opinion.  The VA physician should consider the Veteran's history of symptoms and treatment for a back disability since separation from service.  

A rationale should be given for the all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.  If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






